Citation Nr: 1125467	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  05-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for adjustment disorder with depressed and anxious mood associated with human immunodeficiency viral infection with AIDS, chronic diffuse adenopathy, and positive Hepatitis B serology.

2.  Entitlement to an evaluation in excess of 30 percent for human immunodeficiency viral infection with AIDS, chronic diffuse adenopathy, and positive Hepatitis B serology.

3.  Entitlement to an extra-schedular evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Veteran served on active duty from July 1981 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted an increased (50 percent) rating for adjustment disorder with depressed mood, and denied an increased rating for human immunodeficiency viral infection with AIDS, chronic diffuse adenopathy, and positive Hepatitis B serology.

The Board remanded the case in April 2008 for a hearing.  The Board remanded the case in August 2009 for VA examinations.  

In March 2009, the Veteran requested extra-schedular consideration.  Because extra-schedular ratings are intertwined with schedular ratings, the Board has added this claim to page 1 to reflect the Board's jurisdiction.  VAOPGCPREC 6-96.  




REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

Increased Rating for Adjustment Disorder with Depressed and Anxious Mood

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Entitlement to an increased rating for adjustment disorder with depressed and anxious mood must therefore be remanded.  

The previous (August 2009) Board remand instruction requested that an appropriate examination be scheduled and that the Veteran be timely notified by letter of that examination.  The Board's remand instruction requested that the AMC or RO place a copy of any notice letter in the claims files.  The claims file reflects that the Veteran failed to report for a November 2010 VA psychiatric compensation examination; however, the claims files contain no letter of notification of that examination.  Thus, it is not known whether the Veteran was timely informed that an examination had been scheduled.  

The second reason for a remand of this issue is that during the appeal period, the Axis I diagnoses changed so significantly that it is unclear as to which mental diagnosis or diagnoses are service-connected, and which are not.  38 C.F.R. § 4.125(b) (2010) states that if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.

The claims files reflect that in October 1993, the Axis I diagnoses were adjustment disorder with depressed and anxious mood; and, drug cocaine dependency.  Thereafter, the RO granted secondary service connection for adjustment disorder with depressed and anxious mood.  

An August 2000 VA compensation examination report notes an adjustment disorder with depressed and anxious mood; and, cocaine abuse/dependency.  A July 2003 VA mental disorders compensation examination report contains only one Axis I diagnosis, that of cocaine dependence, reportedly in remission.  An October 2005 VA mental disorders compensation examination report contains Axis I diagnoses of major depressive disorder, recurrent, moderate; and, cocaine dependence.  According to a July 2009 VA mental disorders compensation examination report, the Axis I diagnoses were dysthymic disorder, cocaine dependence in possible remission, and rule-out bipolar disorder.  A January 2011 private psychiatric evaluation performed at University Behavioral Health Hospital contains the following Axis I diagnoses (in order): cocaine dependence; cocaine withdrawal; bipolar disorder, depressed type; post-traumatic stress disorder, provisional; and, major depressive disorder, moderate, severe, without psychotic features.  

Because the Axis I diagnoses have changed significantly during the appeal period, a VA mental health professional is asked to examine the Veteran, offer an appropriate Axis I diagnosis or diagnoses, and explain whether the diagnosis represents progression of the earlier-shown adjustment disorder with depressed and anxious mood, correction of an error in the prior diagnosis, or development of a new and separate condition.  For each diagnosis offered, the physician is asked to offer an etiology opinion, that is, an opinion that addresses whether it is at least as likely as not (50 percent or greater possibility) that the diagnosis is related to the Veteran's service-connected HIV positive status.

Human Immunodeficiency Viral Infection with AIDS, Chronic Diffuse Adenopathy, and Positive Hepatitis B Serology

In Harris v. Derwinski, 1 Vet. App. 180 (1991), the Court held that the Board's decision on a claim was premature where that claim was "inextricably intertwined" with another claim which was undecided and pending before VA.

Human immunodeficiency viral infection with AIDS, chronic diffuse adenopathy, and positive hepatitis B serology has been rated 30 percent for the entire appeal period under Diagnostic Code 6351.  An additional rating consideration set forth at Note (2), following Diagnostic Code 6351, provides that psychiatric manifestations may be rated separately under appropriate codes if a higher overall evaluation results, but not in combination with percentages otherwise assignable under Diagnostic Code 6351.  See 38 C.F.R. § 4.88b, Diagnostic Code 6351 (2010).  Thus, the severity of any related psychiatric impairment becomes a central consideration in choosing the correct rating under Diagnostic Code 6351.  Because the issue of the correct rating for psychiatric impairment has been remanded for further development, the correct rating for this disability must also be remanded for further consideration.  

Extra-Schedular Consideration

In VAOPGCPREC 6-96, VA's General Counsel held that where the issue of entitlement to an extra-schedular rating for a particular service-connected disability is raised in connection with a claim for an increased rating for such disability, the Board would have jurisdiction to consider that issue.  If the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Further development is needed to properly adjudicate the extra-schedular claim.

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court offered a three-part test in Thun v. Peake, 22 Vet. App. 111 (2008), to determine whether an extra-schedular rating is warranted.  In Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In Smallwood v Brown, 10 Vet. App 93, 98 (1997) the Court reiterated, "It was established in Floyd v. Brown, 9 Vet. App. 88. 94-96 (1996), that the BVA cannot consider an extra-schedular rating in the first instance; ... 38 C.F.R. § 3.321(b) requires consideration in the first instance by the Under Secretary for Benefits..."  In a March 26, 2009, written presentation, the Veteran's representative specifically requested extra-schedular consideration.  Because the Board cannot consider an extra-schedular rating in the first instance, the claim must be referred to the VA Central Office for consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for a mental disorders examination.  The Veteran should be timely notified of the time and place of the examination and a copy of the notice letter of such examination should be associated with the claims files.  

2.  The claims file should be made available to the mental health expert for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a mental diagnosis or diagnoses, as appropriate.  

For each Axis I diagnosis offered, the physician is asked to address whether it represents progression of the prior diagnosis of adjustment disorder with depressed and anxious mood, correction of an error in the prior diagnosis, or development of a new and separate condition.  

For each Axis I diagnosis, the physician is asked to offer an etiology opinion, that is, an opinion that addresses whether it is at least as likely as not (50 percent or greater possibility) that the disability is related to the Veteran's service-connected HIV positive status.

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  Following completion of the foregoing, the AMC or RO should review the claims files and ensure that all of the above mentioned development has been completed.  If any development is incomplete or deficient, appropriate corrective action is to be implemented.   

4.  Thereafter, the AMC or RO should re-adjudicate the claims on appeal.  The AMC or RO should determine whether the psychiatric manifestations, if rated separately under appropriate codes, result in a higher overall evaluation than if rated under Diagnostic Code 6351.  

5.  The AMC or RO should develop the extra-schedular claim as necessary.  Following development and adjudication, if the benefit is not granted, the AMC should submit the extra-schedular claim to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration in accordance with 38 C.F.R. § 3.321 (b).  Following that action, if the desired benefits are not granted, an appropriate SSOC should be issued.  The SSOC should consider all evidence submitted since the prior SSOC.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination, without good cause, could have adverse consequences on the claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. J. Bakke 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


